UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31st Date of reporting period: March 31, 2012 tem 1: Schedule of Investments Vanguard Market Neutral Fund Schedule of Investments March 31, 2012 Market Value Shares ($000) Common Stocks - Long Positions (95.4%) Consumer Discretionary (14.5%) 124857202 † CBS Corp. Class B 34,600 1,173 19259P300 * † Coinstar Inc. 17,950 1,141 344849104 † Foot Locker Inc. 36,600 1,136 88732J207 † Time Warner Cable Inc. 13,700 1,117 98310W108 † Wyndham Worldwide Corp. 23,900 1,112 532716107 † Limited Brands Inc. 23,150 1,111 731068102 † Polaris Industries Inc. 15,400 1,111 55616P104 † Macy's Inc. 27,800 1,104 254067101 † Dillard's Inc. Class A 17,270 1,088 25470M109 † DISH Network Corp. Class A 31,800 1,047 948626106 † Weight Watchers International Inc. 13,050 1,007 741503403 * † priceline.com Inc. 1,400 1,005 65248E104 † News Corp. Class A 51,000 1,004 30219E103 * † Express Inc. 38,800 969 92553P201 † Viacom Inc. Class B 19,700 935 10807M105 * † Bridgepoint Education Inc. 37,600 931 117043109 † Brunswick Corp. 35,900 924 118440106 † Buckle Inc. 19,200 920 235825205 Dana Holding Corp. 59,300 919 053332102 * † AutoZone Inc. 2,400 892 109641100 † Brinker International Inc. 30,900 851 45068B109 * † ITT Educational Services Inc. 12,600 833 451055107 * † Iconix Brand Group Inc. 47,400 824 25754A201 † Domino's Pizza Inc. 22,150 804 983134107 Wynn Resorts Ltd. 6,100 762 382550101 * Goodyear Tire & Rubber Co. 63,800 716 002535300 † Aaron's Inc. 24,300 629 880349105 * † Tenneco Inc. 16,200 602 88023U101 * Tempur-Pedic International Inc. 7,100 599 037604105 * Apollo Group Inc. Class A 12,000 464 70959W103 Penske Automotive Group Inc. 10,700 264 412822108 Harley-Davidson Inc. 4,400 216 79377W108 * † Saks Inc. 17,200 200 035623107 * ANN Inc. 5,900 169 720279108 * Pier 1 Imports Inc. 7,700 140 413086109 Harman International Industries Inc. 2,900 136 G81276100 † Signet Jewelers Ltd. 2,300 109 92849E101 * Vitamin Shoppe Inc. 1,400 62 075896100 * Bed Bath & Beyond Inc. 600 39 29,065 Consumer Staples (5.5%) 67018T105 † Nu Skin Enterprises Inc. Class A 18,400 1,066 G4412G101 † Herbalife Ltd. 15,200 1,046 26138E109 † Dr Pepper Snapple Group Inc. 25,867 1,040 718172109 † Philip Morris International Inc. 11,700 1,037 913456109 Universal Corp. 21,500 1,002 966837106 Whole Foods Market Inc. 11,900 990 205887102 † ConAgra Foods Inc. 36,700 964 544147101 † Lorillard Inc. 7,300 945 513847103 Lancaster Colony Corp. 12,300 817 832248108 * Smithfield Foods Inc. 36,300 800 501044101 Kroger Co. 24,900 603 05508R106 B&G Foods Inc. Class A 17,900 403 868536103 SUPERVALU Inc. 32,000 183 242370104 * Dean Foods Co. 9,300 113 11,009 Energy (7.1%) 959319104 † Western Refining Inc. 53,400 1,005 42330P107 * † Helix Energy Solutions Group Inc. 56,113 999 12662P108 * † CVR Energy Inc. 36,850 986 777779307 * Rosetta Resources Inc. 19,600 956 881609101 * † Tesoro Corp. 34,900 937 565849106 † Marathon Oil Corp. 28,980 919 861642106 * † Stone Energy Corp. 31,800 909 G10082140 * Energy XXI Bermuda Ltd. 25,100 906 436106108 † HollyFrontier Corp. 27,250 876 423452101 † Helmerich & Payne Inc. 15,300 825 166764100 † Chevron Corp. 7,600 815 91913Y100 † Valero Energy Corp. 29,600 763 637071101 † National Oilwell Varco Inc. 9,500 755 92922P106 † W&T Offshore Inc. 35,750 754 20825C104 † ConocoPhillips 8,400 638 703481101 † Patterson-UTI Energy Inc. 28,150 487 56585A102 † Marathon Petroleum Corp. 5,840 253 12467B304 * C&J Energy Services Inc. 10,100 180 247916208 * Denbury Resources Inc. 8,400 153 749660106 † RPC Inc. 6,300 67 14,183 Financials (16.4%) 254709108 † Discover Financial Services 32,800 1,094 902973304 † US Bancorp 34,500 1,093 693475105 † PNC Financial Services Group Inc. 16,300 1,051 12621E103 * † CNO Financial Group Inc. 134,900 1,050 891027104 † Torchmark Corp. 20,950 1,044 743674103 † Protective Life Corp. 35,200 1,043 225310101 * † Credit Acceptance Corp. 10,300 1,040 126600105 † CVB Financial Corp. 87,700 1,030 025816109 † American Express Co. 17,700 1,024 744320102 Prudential Financial Inc. 15,900 1,008 680033107 Old National Bancorp 76,300 1,003 001055102 † Aflac Inc. 20,800 957 14754D100 † Cash America International Inc. 19,700 944 74267C106 † ProAssurance Corp. 10,700 943 499005106 * Knight Capital Group Inc. Class A 72,900 938 G0585R106 † Assured Guaranty Ltd. 56,600 935 631103108 * † NASDAQ OMX Group Inc. 36,000 932 14040H105 † Capital One Financial Corp. 16,500 920 032359309 † Amtrust Financial Services Inc. 33,300 895 05561Q201 BOK Financial Corp. 15,543 875 615369105 † Moody's Corp. 20,700 871 749607107 † RLI Corp. 12,100 867 H01531104 † Allied World Assurance Co. Holdings AG 12,200 838 200525103 † Commerce Bancshares Inc. 20,055 813 29530P102 † Erie Indemnity Co. Class A 10,300 803 171232101 † Chubb Corp. 11,400 788 493267108 † KeyCorp 86,000 731 938824109 † Washington Federal Inc. 43,000 723 46625H100 † JPMorgan Chase & Co. 14,700 676 03076C106 † Ameriprise Financial Inc. 11,500 657 025932104 † American Financial Group Inc. 16,800 648 31946M103 First Citizens BancShares Inc. Class A 2,264 414 124830100 † CBL & Associates Properties Inc. 18,000 341 105368203 Brandywine Realty Trust 29,500 339 25960P109 Douglas Emmett Inc. 14,200 324 49446R109 Kimco Realty Corp. 16,100 310 44106M102 Hospitality Properties Trust 11,600 307 681936100 Omega Healthcare Investors Inc. 14,200 302 229663109 CubeSmart 25,300 301 529043101 Lexington Realty Trust 33,400 300 253868103 Digital Realty Trust Inc. 4,000 296 29380T105 Entertainment Properties Trust 6,100 283 947890109 Webster Financial Corp. 12,400 281 737464107 Post Properties Inc. 4,800 225 759351604 Reinsurance Group of America Inc. Class A 2,900 172 133131102 † Camden Property Trust 2,600 171 233153105 DCT Industrial Trust Inc. 22,300 132 828806109 Simon Property Group Inc. 300 44 302301106 * Ezcorp Inc. Class A 1,200 39 32,815 Health Care (9.7%) 94946T106 * † WellCare Health Plans Inc. 15,675 1,127 42222G108 * † Health Net Inc. 27,400 1,088 00817Y108 † Aetna Inc. 21,600 1,083 15135B101 * † Centene Corp. 21,788 1,067 91324P102 † UnitedHealth Group Inc. 17,915 1,056 681904108 Omnicare Inc. 27,900 992 444859102 † Humana Inc. 10,550 976 229678107 * † Cubist Pharmaceuticals Inc. 22,400 969 81619Q105 * Select Medical Holdings Corp. 123,800 952 159864107 * † Charles River Laboratories International Inc. 26,000 938 717081103 Pfizer Inc. 41,200 934 09062X103 * † Biogen Idec Inc. 7,408 933 110122108 † Bristol-Myers Squibb Co. 25,900 874 87817A107 * † Team Health Holdings Inc. 42,500 874 002824100 † Abbott Laboratories 13,900 852 03073E105 † AmerisourceBergen Corp. Class A 20,100 798 885175307 * † Thoratec Corp. 23,400 789 559079207 * † Magellan Health Services Inc. 16,000 781 532457108 † Eli Lilly & Co. 16,300 656 421933102 * † Health Management Associates Inc. Class A 86,500 581 G50871105 * † Jazz Pharmaceuticals plc 9,800 475 216648402 † Cooper Cos. Inc. 2,500 204 716933106 * Pharmacyclics Inc. 7,200 200 16359R103 Chemed Corp. 2,500 157 53219L109 * LifePoint Hospitals Inc. 2,700 106 592688105 * Mettler-Toledo International Inc. 200 37 19,499 Industrials (12.8%) 446413106 * † Huntington Ingalls Industries Inc. 27,933 1,124 911363109 * † United Rentals Inc. 25,300 1,085 883203101 † Textron Inc. 38,600 1,074 489170100 † Kennametal Inc. 22,700 1,011 167250109 † Chicago Bridge & Iron Co. NV 23,400 1,011 539830109 † Lockheed Martin Corp. 11,200 1,006 011659109 * Alaska Air Group Inc. 26,800 960 804137107 † Sauer-Danfoss Inc. 20,400 959 477143101 * † JetBlue Airways Corp. 195,800 957 907818108 Union Pacific Corp. 8,700 935 896818101 † Triumph Group Inc. 14,700 921 666807102 † Northrop Grumman Corp. 15,030 918 783549108 Ryder System Inc. 17,100 903 001084102 * † AGCO Corp. 18,800 888 615394202 * Moog Inc. Class A 20,600 884 624756102 Mueller Industries Inc. 19,400 882 N20935206 * CNH Global NV 21,800 865 368736104 * † Generac Holdings Inc. 32,900 808 023586100 † Amerco Inc. 7,000 739 217204106 * Copart Inc. 28,026 731 067806109 Barnes Group Inc. 27,765 730 724479100 † Pitney Bowes Inc. 40,700 716 462846106 † Iron Mountain Inc. 24,600 708 361448103 GATX Corp. 16,400 661 502424104 † L-3 Communications Holdings Inc. 8,900 630 679580100 * † Old Dominion Freight Line Inc. 11,700 558 077454106 † Belden Inc. 13,400 508 701094104 † Parker Hannifin Corp. 6,000 507 H89128104 Tyco International Ltd. 6,700 376 194014106 * † Colfax Corp. 10,400 366 P31076105 Copa Holdings SA Class A 3,600 285 365558105 Gardner Denver Inc. 2,800 176 256743105 * Dollar Thrifty Automotive Group Inc. 2,100 170 950755108 Werner Enterprises Inc. 6,700 167 655844108 Norfolk Southern Corp. 2,500 165 422806109 HEICO Corp. 2,500 129 445658107 JB Hunt Transport Services Inc. 1,700 92 231021106 Cummins Inc. 500 60 515098101 Landstar System Inc. 1,000 58 25,723 Information Technology (16.8%) 502161102 * † LSI Corp. 129,000 1,120 928563402 * † VMware Inc. Class A 9,900 1,112 303250104 † Fair Isaac Corp. 25,000 1,098 018581108 * † Alliance Data Systems Corp. 8,700 1,096 482480100 † KLA-Tencor Corp. 20,100 1,094 88632Q103 * † TIBCO Software Inc. 35,250 1,075 035290105 * † Anixter International Inc. 14,800 1,073 958102105 * † Western Digital Corp. 25,900 1,072 466313103 † Jabil Circuit Inc. 41,900 1,053 127387108 * † Cadence Design Systems Inc. 88,300 1,045 44919P508 † IAC/InterActiveCorp 20,700 1,016 87162W100 * † SYNNEX Corp. 26,406 1,007 G1151C101 † Accenture plc Class A 15,300 987 42235N108 Heartland Payment Systems Inc. 34,200 986 127190304 * † CACI International Inc. Class A 15,800 984 620076307 † Motorola Solutions Inc. 19,300 981 29362U104 * Entegris Inc. 104,800 979 24702R101 * † Dell Inc. 58,600 973 878237106 * † Tech Data Corp. 17,500 950 366651107 * † Gartner Inc. 22,200 947 729132100 * Plexus Corp. 26,400 924 204166102 * CommVault Systems Inc. 18,500 918 14161H108 * Cardtronics Inc. 34,500 906 232806109 † Cypress Semiconductor Corp. 57,800 903 871503108 * † Symantec Corp. 48,200 901 099502106 † Booz Allen Hamilton Holding Corp. 52,300 891 577933104 † MAXIMUS Inc. 21,300 866 36191U106 * GT Advanced Technologies Inc. 102,300 846 Y0486S104 † Avago Technologies Ltd. 20,100 783 285512109 * † Electronic Arts Inc. 45,700 753 55306N104 MKS Instruments Inc. 24,015 709 989207105 * Zebra Technologies Corp. 16,600 684 53635B107 * Liquidity Services Inc. 14,500 650 909214306 * Unisys Corp. 30,700 605 233326107 † DST Systems Inc. 7,200 390 G3727Q101 * Freescale Semiconductor Holdings I Ltd. 24,400 376 529771107 Lexmark International Inc. Class A 6,900 229 111320107 Broadcom Corp. Class A 5,000 197 253651103 Diebold Inc. 4,400 169 928298108 * † Vishay Intertechnology Inc. 12,700 154 459200101 † International Business Machines Corp. 600 125 30241L109 * FEI Co. 2,100 103 33,730 Materials (6.3%) 960413102 † Westlake Chemical Corp. 17,480 1,133 460146103 † International Paper Co. 30,700 1,078 125269100 † CF Industries Holdings Inc. 5,700 1,041 N53745100 † LyondellBasell Industries NV Class A 23,600 1,030 693506107 † PPG Industries Inc. 10,700 1,025 277432100 † Eastman Chemical Co. 19,700 1,018 774415103 * † Rockwood Holdings Inc. 19,383 1,011 232820100 Cytec Industries Inc. 16,300 991 373200302 * Georgia Gulf Corp. 28,400 991 257559203 † Domtar Corp. 10,300 982 118255108 † Buckeye Technologies Inc. 26,400 897 192108504 * † Coeur d'Alene Mines Corp. 35,100 833 012653101 † Albemarle Corp. 5,400 345 670346105 Nucor Corp. 4,400 189 12,564 Telecommunication Services (1.6%) 591708102 * MetroPCS Communications Inc. 98,500 888 00206R102 † AT&T Inc. 27,600 862 92343V104 † Verizon Communications Inc. 22,400 856 879433829 † Telephone & Data Systems Inc. 27,174 629 3,235 Utilities (4.7%) 023608102 Ameren Corp. 30,500 994 668074305 † NorthWestern Corp. 27,600 979 15189T107 † CenterPoint Energy Inc. 49,400 974 69349H107 † PNM Resources Inc. 51,335 939 12561W105 † Cleco Corp. 21,800 864 283677854 † El Paso Electric Co. 26,200 851 233331107 † DTE Energy Co. 15,200 836 025537101 † American Electric Power Co. Inc. 18,900 729 646025106 New Jersey Resources Corp. 14,100 628 125896100 † CMS Energy Corp. 27,500 605 92240G101 † Vectren Corp. 19,400 564 744573106 † Public Service Enterprise Group Inc. 8,700 266 872375100 TECO Energy Inc. 6,500 114 9,343 Total Common Stocks - Long Positions (Cost $160,289) Common Stocks Sold Short (-95.3%) Consumer Discretionary (-13.6%) 143130102 * CarMax Inc. (32,371) (1122) 023135106 * Amazon.com Inc. (5,400) (1094) 367905106 * Gaylord Entertainment Co. (35,300) (1087) 53071M104 * Liberty Interactive Corp. Class A (56,100) (1071) 811065101 Scripps Networks Interactive Inc. Class A (21,900) (1066) 929297109 * WMS Industries Inc. (43,700) (1037) 007865108 * Aeropostale Inc. (47,300) (1023) 886547108 Tiffany & Co. (14,723) (1018) 608190104 * Mohawk Industries Inc. (15,300) (1018) 62944T105 * NVR Inc. (1,400) (1017) 884903105 Thomson Reuters Corp. (34,900) (1009) 169656105 * Chipotle Mexican Grill Inc. Class A (2,400) (1003) 917047102 * Urban Outfitters Inc. (34,000) (990) 552953101 * MGM Resorts International (72,600) (989) 478366107 Johnson Controls Inc. (30,400) (987) 254687106 Walt Disney Co. (21,800) (954) 501889208 * LKQ Corp. (30,300) (944) 251893103 DeVry Inc. (27,100) (918) 169905106 Choice Hotels International Inc. (23,600) (881) 745867101 * PulteGroup Inc. (94,500) (836) 401617105 Guess? Inc. (26,500) (828) 143658300 Carnival Corp. (25,000) (802) 617700109 Morningstar Inc. (12,200) (769) 089302103 * Big Lots Inc. (17,300) (744) 548661107 Lowe's Cos. Inc. (23,000) (722) 55826P100 * Madison Square Garden Co. Class A (17,000) (581) 92839U206 * Visteon Corp. (10,800) (572) 243537107 * Deckers Outdoor Corp. (8,700) (549) 530555101 * Liberty Global Inc. Class A (8,700) (436) 855030102 Staples Inc. (22,900) (371) 80874P109 * Scientific Games Corp. Class A (23,500) (274) 85590A401 Starwood Hotels & Resorts Worldwide Inc. (4,300) (243) 82568P304 * Shutterfly Inc. (6,500) (204) 448579102 * Hyatt Hotels Corp. Class A (3,700) (158) (27,317) Consumer Staples (-6.1%) 579780206 McCormick & Co. Inc. (19,300) (1050) 832696405 JM Smucker Co. (12,900) (1050) 343498101 Flowers Foods Inc. (50,400) (1027) 054303102 Avon Products Inc. (51,800) (1003) 911163103 * United Natural Foods Inc. (21,300) (994) 871829107 Sysco Corp. (32,950) (984) 039483102 Archer-Daniels-Midland Co. (31,000) (981) 191216100 Coca-Cola Co. (13,100) (970) 60871R209 Molson Coors Brewing Co. Class B (20,300) (919) 370334104 General Mills Inc. (21,700) (856) 713448108 PepsiCo Inc. (12,500) (829) 194162103 Colgate-Palmolive Co. (5,100) (499) 741511109 PriceSmart Inc. (6,200) (451) 931422109 Walgreen Co. (11,200) (375) 189054109 Clorox Co. (3,200) (220) (12,208) Energy (-6.7%) 19075F106 * Cobalt International Energy Inc. (33,882) (1017) 580037109 * McDermott International Inc. (75,500) (967) 13342B105 * Cameron International Corp. (16,900) (893) 29265N108 Energen Corp. (17,900) (880) 262037104 * Dril-Quip Inc. (13,500) (878) 86764P109 Sunoco Inc. (22,900) (874) 30249U101 * FMC Technologies Inc. (17,100) (862) 886423102 Tidewater Inc. (15,900) (859) 261608103 * Dresser-Rand Group Inc. (18,450) (856) 806857108 Schlumberger Ltd. (11,900) (832) 20605P101 * Concho Resources Inc. (7,600) (776) 171798101 Cimarex Energy Co. (9,400) (709) 845467109 * Southwestern Energy Co. (22,900) (701) 039380100 Arch Coal Inc. (62,500) (669) 02076X102 * Alpha Natural Resources Inc. (42,235) (642) 903914109 * Ultra Petroleum Corp. (25,300) (573) 346091705 * Forest Oil Corp. (30,900) (374) (13,362) Financials (-17.2%) 026874784 * American International Group Inc. (36,200) (1116) 059692103 BancorpSouth Inc. (81,100) (1092) 570535104 * Markel Corp. (2,400) (1077) 416515104 Hartford Financial Services Group Inc. (50,700) (1069) 200340107 Comerica Inc. (32,300) (1045) 665859104 Northern Trust Corp. (21,900) (1039) 172062101 Cincinnati Financial Corp. (30,100) (1039) 872275102 TCF Financial Corp. (87,250) (1037) G98290102 XL Group plc Class A (47,800) (1037) 443683107 Hudson City Bancorp Inc. (141,600) (1035) 269246401 * E*TRADE Financial Corp. (94,370) (1033) 808513105 Charles Schwab Corp. (71,900) (1033) G6852T105 PartnerRe Ltd. (15,200) (1032) 680223104 Old Republic International Corp. (97,300) (1026) G0692U109 Axis Capital Holdings Ltd. (30,700) (1018) 33582V108 First Niagara Financial Group Inc. (101,900) (1003) 06652K103 BankUnited Inc. (39,000) (975) 410867105 Hanover Insurance Group Inc. (23,600) (970) 860630102 * Stifel Financial Corp. (25,500) (965) 450828108 Iberiabank Corp. (17,900) (957) G7127P100 Platinum Underwriters Holdings Ltd. (26,200) (956) 37247D106 * Genworth Financial Inc. Class A (113,700) (946) 008252108 * Affiliated Managers Group Inc. (8,450) (945) 410120109 Hancock Holding Co. (25,900) (920) 395259104 Greenhill & Co. Inc. (20,700) (903) 957090103 Westamerica Bancorporation (16,200) (778) 278265103 Eaton Vance Corp. (21,000) (600) 115236101 Brown & Brown Inc. (23,400) (556) 064058100 Bank of New York Mellon Corp. (22,600) (545) 930059100 Waddell & Reed Financial Inc. Class A (16,200) (525) G30397106 Endurance Specialty Holdings Ltd. (10,400) (423) 31847R102 First American Financial Corp. (25,200) (419) 03027X100 * American Tower Corporation (5,950) (375) 44267D107 * Howard Hughes Corp. (5,800) (370) 48020Q107 Jones Lang LaSalle Inc. (4,400) (367) 44107P104 Host Hotels & Resorts Inc. (20,900) (343) 74340W103 Prologis Inc. (9,400) (339) 421946104 Healthcare Realty Trust Inc. (14,700) (323) 252784301 DiamondRock Hospitality Co. (31,300) (322) G05384105 Aspen Insurance Holdings Ltd. (11,400) (318) 49427F108 Kilroy Realty Corp. (6,700) (312) 756109104 Realty Income Corp. (7,900) (306) 370023103 General Growth Properties Inc. (17,900) (304) 929042109 Vornado Realty Trust (3,400) (286) 015271109 Alexandria Real Estate Equities Inc. (3,900) (285) 81721M109 Senior Housing Properties Trust (10,700) (236) 55354G100 * MSCI Inc. Class A (6,400) (236) 294752100 Equity One Inc. (11,100) (224) 317485100 * Financial Engines Inc. (9,300) (208) 22002T108 Corporate Office Properties Trust (8,900) (207) (34,475) Health Care (-9.2%) 14888B103 * Catalyst Health Solutions Inc. (17,500) (1115) 441060100 * Hospira Inc. (28,900) (1081) 36866T103 * Gen-Probe Inc. (15,350) (1019) 249030107 DENTSPLY International Inc. (24,600) (987) 806407102 * Henry Schein Inc. (13,000) (984) 863667101 Stryker Corp. (17,700) (982) 790849103 St. Jude Medical Inc. (22,100) (979) 50540R409 * Laboratory Corp. of America Holdings (10,600) (970) 878377100 Techne Corp. (13,800) (967) 703395103 Patterson Cos. Inc. (28,250) (944) G94368100 * Warner Chilcott plc Class A (55,900) (940) 09061G101 * BioMarin Pharmaceutical Inc. (27,400) (938) 28176E108 * Edwards Lifesciences Corp. (12,900) (938) 88033G100 * Tenet Healthcare Corp. (168,800) (896) 58502B106 * MEDNAX Inc. (11,700) (870) 151020104 * Celgene Corp. (10,100) (783) 116794108 * Bruker Corp. (48,900) (749) 585055106 Medtronic Inc. (16,650) (652) 82966C103 * Sirona Dental Systems Inc. (9,700) (500) N72482107 * QIAGEN NV (22,800) (355) 918194101 * VCA Antech Inc. (14,700) (341) 92220P105 * Varian Medical Systems Inc. (4,600) (317) 015351109 * Alexion Pharmaceuticals Inc. (1,000) (93) 88338T104 * Theravance Inc. (4,100) (80) 74834L100 Quest Diagnostics Inc. (700) (43) (18,523) Industrials (-13.4%) 709631105 Pentair Inc. (23,490) (1118) G87210103 UTi Worldwide Inc. (64,700) (1115) 452308109 Illinois Tool Works Inc. (18,800) (1074) 235851102 Danaher Corp. (18,700) (1047) 98419M100 Xylem Inc. (37,400) (1038) 526107107 Lennox International Inc. (25,553) (1030) 34354P105 Flowserve Corp. (8,900) (1028) 740189105 Precision Castparts Corp. (5,900) (1020) 05615F102 * Babcock & Wilcox Co. (38,400) (989) 758750103 Regal-Beloit Corp. (15,000) (983) 451734107 * IHS Inc. Class A (10,400) (974) 858912108 * Stericycle Inc. (11,600) (970) 469814107 * Jacobs Engineering Group Inc. (21,725) (964) 574599106 Masco Corp. (71,590) (957) 12541W209 CH Robinson Worldwide Inc. (14,600) (956) 00766T100 * AECOM Technology Corp. (42,500) (951) 811543107 * Seaboard Corp. (480) (936) 36159R103 * Geo Group Inc. (49,200) (935) 74762E102 * Quanta Services Inc. (44,400) (928) 880779103 * Terex Corp. (41,051) (924) 422347104 Heartland Express Inc. (62,000) (897) 844741108 Southwest Airlines Co. (105,600) (870) 142339100 Carlisle Cos. Inc. (17,100) (854) 499064103 Knight Transportation Inc. (45,100) (796) 831865209 AO Smith Corp. (17,000) (764) 014482103 Alexander & Baldwin Inc. (13,300) (644) 655663102 Nordson Corp. (9,100) (496) 384313102 * GrafTech International Ltd. (41,200) (492) 688239201 * Oshkosh Corp. (18,200) (422) 776696106 Roper Industries Inc. (3,400) (337) 053611109 Avery Dennison Corp. (5,400) (163) 88162G103 * Tetra Tech Inc. (5,300) (140) 910047109 * United Continental Holdings Inc. (4,400) (95) (26,907) Information Technology (-16.6%) 79466L302 * Salesforce.com Inc. (7,400) (1143) 543881106 * Loral Space & Communications Inc. (14,300) (1138) 29444U502 * Equinix Inc. (7,200) (1134) 00184X105 * AOL Inc. (57,800) (1096) 04033V203 * Ariba Inc. (32,900) (1076) 00971T101 * Akamai Technologies Inc. (28,765) (1056) 339041105 * FleetCor Technologies Inc. (26,850) (1041) 205638109 * Compuware Corp. (111,700) (1027) 225447101 * Cree Inc. (32,400) (1025) 779376102 * Rovi Corp. (31,250) (1017) 882508104 Texas Instruments Inc. (30,200) (1015) 206708109 * Concur Technologies Inc. (17,600) (1010) 83421A104 Solera Holdings Inc. (20,700) (950) 31787A507 * Finisar Corp. (46,800) (943) 219350105 Corning Inc. (66,500) (936) 48203R104 * Juniper Networks Inc. (40,869) (935) 002444107 AVX Corp. (70,500) (935) 21871D103 * CoreLogic Inc. (56,900) (929) 043176106 * Aruba Networks Inc. (41,400) (922) 303075105 FactSet Research Systems Inc. (9,100) (901) 278642103 * eBay Inc. (24,400) (900) 92552V100 * ViaSat Inc. (18,600) (897) 254543101 * Diodes Inc. (38,000) (881) 004764106 * Acme Packet Inc. (30,650) (843) 38259P508 * Google Inc. Class A (1,300) (834) 302445101 FLIR Systems Inc. (32,500) (823) 984332106 * Yahoo! Inc. (53,300) (811) 535678106 Linear Technology Corp. (23,800) (802) 739276103 Power Integrations Inc. (21,300) (791) 595137100 * Microsemi Corp. (33,300) (714) 64126X201 * NeuStar Inc. Class A (15,800) (589) 896239100 * Trimble Navigation Ltd. (10,800) (588) 007974108 * Advent Software Inc. (22,100) (566) 80004C101 * SanDisk Corp. (10,900) (541) 278768106 * EchoStar Corp. Class A (18,900) (532) 704326107 Paychex Inc. (16,200) (502) 747525103 QUALCOMM Inc. (5,200) (354) 750917106 * Rambus Inc. (50,000) (323) 826919102 * Silicon Laboratories Inc. (6,100) (262) 611742107 * Monster Worldwide Inc. (23,600) (230) 756577102 * Red Hat Inc. (3,800) (228) 14964U108 * Cavium Inc. (1,400) (43) (33,283) Materials (-5.9%) 163893209 * Chemtura Corp. (66,200) (1124) 278865100 Ecolab Inc. (16,200) (1000) 835495102 Sonoco Products Co. (30,000) (996) 772739207 Rock-Tenn Co. Class A (14,500) (980) 459506101 International Flavors & Fragrances Inc. (16,700) (979) 019344100 * Allied Nevada Gold Corp. (29,500) (960) 81211K100 Sealed Air Corp. (46,900) (906) 013817101 Alcoa Inc. (77,700) (779) 01741R102 Allegheny Technologies Inc. (18,808) (774) 888339207 Titanium Metals Corp. (56,500) (766) 93317Q105 Walter Energy Inc. (12,900) (764) 884768102 * Thompson Creek Metals Co. Inc. (110,400) (746) 690768403 * Owens-Illinois Inc. (26,600) (621) 546347105 * Louisiana-Pacific Corp. (24,500) (229) 26969P108 Eagle Materials Inc. (4,300) (149) (11,773) Telecommunication Services (-1.5%) 78388J106 * SBA Communications Corp. Class A (22,100) (1123) 156700106 CenturyLink Inc. (24,600) (951) 97381W104 Windstream Corp. (81,100) (950) (3,024) Utilities (-5.1%) 743263105 Progress Energy Inc. (18,400) (977) 465685105 ITC Holdings Corp. (12,700) (977) 03836W103 Aqua America Inc. (43,800) (976) 636180101 National Fuel Gas Co. (19,900) (958) 902681105 UGI Corp. (34,700) (946) 25746U109 Dominion Resources Inc. (17,100) (876) 95709T100 Westar Energy Inc. (31,300) (874) 629377508 * NRG Energy Inc. (54,500) (854) 838518108 South Jersey Industries Inc. (16,000) (801) 69331C108 PG&E Corp. (17,200) (747) 00130H105 * AES Corp. (34,134) (446) 131347304 * Calpine Corp. (17,700) (305) 552690109 MDU Resources Group Inc. (12,600) (282) 667655104 Northwest Natural Gas Co. (2,500) (113) (10,132) Total Common Stocks Sold Short (Proceeds $176,523) Temporary Cash Investment (3.5%) 1 Vanguard Market Liquidity Fund, 0.123% (Cost $7,067) † Other Assets and Liabilities -Net (96.4%) Net Assets (100%) * Non-income-producing security. † Long security positions with a value of $121,995,000 and cash of $194,198,000 are held in a segregated account at the fund's custodian bank and pledged to a broker-dealer as collateral for the fund's obligation to return borrowed securities. For so long as such obligations continue, the fund's access to these assets is subject to authorization from the broker-dealer. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Investment Securities: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities' primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. At March 31, 2012, the cost of long security positions for tax purposes was $167,356,000. Net unrealized appreciation of long security positions for tax purposes was $30,877,000, consisting of unrealized gains of $33,618,000 on securities that had risen in value since their purchase and $2,741,000 in unrealized losses on securities that had fallen in value since their purchase. Tax-basis net unrealized depreciation on securities sold short was $14,551,000 consisting of unrealized gains of $7,097,000 on securities that had fallen in value since their sale and $21,648,000 in unrealized losses on securities that had risen in value since their sale. Short Sales: Short Sales are the sales of securities that the fund does not own. The fund may sell a security it does not own in anticipation of a decline in the value of that security. In order to deliver the security to the purchaser, the fund borrows the security from a broker-dealer. The fund must segregate, as collateral for its obligation to return the borrowed security, an amount of cash and long security positions at least equal to the market value of the security sold short. This results in the fund holding a significant portion of its assets in cash. The fund later closes out the position by returning the security to the lender, typically by purchasing the security in the open market. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
